Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan F. Heavener [610-395-4900] reg. 61512 on 06/01/2021.
The application has been amended as follows: 
	Cancel claims 21-22.	
Substitute claim 1 as followed -- (Currently Amended) A method of forming a semiconductor device, the method comprising: 
forming a trench in a semiconductor body at a first surface of the semiconductor body; 
at least partially filling the trench with a filling material, the filling material having a bottom side and a top side; 
introducing dopants into a portion of the filling material to form a doped filling material, wherein the dopants have a first diffusion coefficient relative to the filling material and have a second diffusion coefficient relative to the semiconductor body, wherein the first diffusion coefficient is greater than the second diffusion coefficient, and wherein a diffusion coefficient ratio of the first diffusion coefficient to the second 
applying the thermal processing to the doped filling material, the thermal processing configured to spread the dopants within the doped filling material along a vertical direction between the bottom side and the top side of the doped filling material by a diffusion process, thereby shaping a vertical doping profile of the dopants throughout an entirety of the doped filling material, wherein the diffusion coefficient ratio suppresses out-diffusion such that the dopants are confined to within the trench and substantially do not diffuse from the doped filling material into the semiconductor body during the thermal processing; and 
subsequent to applying the thermal processing, applying an additional thermal processing of the semiconductor body configured to cause diffusion of the dopants from the doped filling material having the vertical doping profile into a region of the semiconductor body adjoining the trench, wherein the diffused dopants from the filling material cause counter-doping of the semiconductor body, and
wherein introducing the dopants into the portion of the filling material to form the doped filling material includes introducing the dopants at different vertical depths within the filling material inside the trench.
Allowable Subject Matter
Claims 1, 3-20 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or fairly suggest “subsequent to applying the thermal processing, applying an additional thermal processing of the semiconductor body configured to cause diffusion of the dopants from the doped filling material having the vertical doping profile into a region of the semiconductor body adjoining the trench, wherein the diffused dopants from the filling material cause counter-doping of the semiconductor body, and
wherein introducing the dopants into the portion of the filling material to form the doped filling material includes introducing the dopants at different vertical depths within the filling material inside the trench” in context with other limitations of the amended claim 1 as listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY TRAN/Primary Examiner, Art Unit 2894